Citation Nr: 0930537	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-24 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than March 12, 2006 
for the grant of service connection for bilateral haring loss 
and tinnitus 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which granted service connection 
for bilateral hearing loss with a 30 percent initial rating, 
and for tinnitus with a 10 percent rating, both effective 
from March 13, 2006. The Veteran appealed seeking an earlier 
effective date for the award of service connection, and this 
matter followed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection 
for a hearing loss disability by rating decision dated in 
October 1954.  He was advised of his appellate rights, but 
not file a timely notice of appeal.

2.  The Veteran's first and only attempt to reopen his claims 
was by informal application received on March 12, 2006, upon 
which service connection was granted by rating decision dated 
June 2006.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a date earlier than 
March 12, 2006 for the grant of service connection for 
bilateral hearing loss are not met. 38 U.S.C.A. §§ 5101, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


2.  The criteria for an assignment of a date earlier than 
March 12, 2006 for the grant of service connection for 
tinnitus are not met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the effective date for the 
assignment of service connection for bilateral hearing loss 
should be earlier than the presently-designated March 12, 
2006, which was the date he submitted an informal petition to 
reopen his claim.  Specifically, he argues that the effective 
date should be retroactive to the date of his first denial of 
service connection in October 1954, or to another date in the 
mid-1960's when he alleges that he attempted to reopen his 
claim, but was advised that VA had misplaced his claims 
folder.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is against the claim and the appeal will be denied.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a). Any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a).

The Veteran filed his initial claim of service connection for 
the disorders shortly after his discharge from active service 
in January 1954, and the claim was denied in October 1954.  
The Veteran was advised of his rights to appeal the decision, 
but he did not file a timely notice of disagreement,  The 
denial is therefore final.  See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].

The Board has considered the Veteran's contention that at 
some point in the 1960's, he attempted to reopen his claim 
and visited a VA office, only to be advised that VA had lost 
his records.  There is no evidence in the record, however, 
that the Veteran's claims folder had ever been misplaced, 
such as memoranda directing that searches be undertaken at 
the RO.  The Veteran's assertion is therefore 
unsubstantiated.  In any event, even if his assertion is 
credible, his bare account does not provide a basis upon 
which an earlier effective date may be granted.   

The Veteran's petition to reopen his claim was received on 
March 12, 2006 and was granted by rating decision dated in 
June 2006.  The RO assigned the effective date of March 12, 
2006 in accordance with the provisions of law.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).

There is no legal or factual basis upon which to grant the 
Veteran the benefit he seeks, and the claim is denied.  




In its review of this matter, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA). See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2007). The regulations implementing VCAA have 
been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).

In April 2006, and prior to the June 2006 adjudication of 
this matter by the RO, the Veteran received a VCAA-compliant 
notice.  In any event, in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), it was held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Thus, 
VA's duty to notify in this case has been satisfied.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which earlier effective dates of service 
connection may be granted.  The Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 

	(CONTINUED ON NEXT PAGE)







ORDER

The assignment of a date earlier than March 12, 2006 for the 
grant of service connection for bilateral hearing loss is 
denied.  

The assignment of a date earlier than March 12, 2006 for the 
grant of service connection for tinnitus is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


